Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 8, 2016

                                       No. 04-16-00149-CR

                                    Jose Roberto OBREGON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CRO000781 D1
                          Honorable Jose A. Lopez, Judge Presiding

                                         ORDER
        Jose Roberto Obregon entered into a plea bargain with the State. The clerk’s record
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2). The record also
appears to support the trial court’s certification that Obregon does not have a right to appeal. See
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should
review clerk’s record to determine whether trial court’s certification is accurate).

        Obregon is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d)
of the Texas Rules of Appellate Procedure unless an amended certification showing that he has
the right to appeal is made part of the appellate record by April 29, 2016. See TEX. R. APP. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court